DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2021/0258570, hereafter Chen).
	As per claim 1, Chen discloses a method for video decoding in a decoder, comprising:

calculating, by the processor, a maximum number of candidates in the subblock based merge candidate lists based on the parameter (¶ 429 - 432); and
reconstructing, in response to a current block in a subblock based prediction mode, samples of the current block based on a candidate selection from a constructed subblock based merge candidate list of the current block, the constructed subblock based merge candidate list of the current block being constrained by the maximum number of candidates in the subblock based merge candidate lists (¶ 188 and 429 - 432).
	As per claim 2, Chen discloses the method of claim 1, further comprising:
	 calculating the maximum number of candidates in the subblock based merge candidate lists by subtracting the parameter from a default number (¶ 429 - 432).  
	As per claim 3, Chen discloses the method of claim 2, wherein the default number is 5 (¶ 431).
	As per claim 4, Chen discloses the method of claim 1, wherein an upper limit of the range depends on the flag indicative of the enable/disable status of subblock based temporal motion vector prediction (¶ 429 - 432).
	As per claim 5, Chen discloses the method of claim 1, further comprising:
	 receiving the parameter that is signaled in the coded video bitstream (¶ 188).
	As per claim 6, Chen discloses the method of claim 1, further comprising:

	As per claim 7, Chen discloses the method of claim 1, wherein the flag is indicative of the enable/disable status of subblock based temporal motion vector prediction at a sequence parameter set (SPS) level (¶ 10, 188, and 339).
	As per claim 8, Chen discloses the method of claim 1, wherein the parameter is in a range that depends on a first flab indicative of the enable/disable status of subblock based temporal motion vector prediction47Tencent Docket No.: 20US284 Oblon Docket No.: 534394USFirst Inventor: Li, Guichunat a sequence parameter set (SPS) level and a second flag indicative of the enable/disable status of temporal motion vector prediction at a picture header (PH) level (¶ 188 and 339).  
	As per claim 9, Chen discloses the method of claim 8, further comprising:
	 inferring the parameter based on a default number, the first flag indicative of the enable/disable status of subblock based temporal motion vector prediction at the SPS level and the second flag indicative of the enable/disable status of temporal motion vector prediction at the PH level in response to the parameter not being signaled in the coded video bitstream (¶ 429 - 432).
	Regarding claim(s) 10 - 20, arguments analogous to those presented for claim(s) 1 - 9 are applicable for claim(s) 10 - 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487